               Case: 1:19-cv-01754 Document #: 1 Filed: 03/13/19 Page 1 of 1 PageID #:1
                   [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]



   RECEIVED
     MAR   13 201sw
        BRUTON
    THOMASG.                  )                                                          United States District Court
 CLERK,U.S.D|STR|CTC0URT )                                                               Northern District of lltinois
             Plaintiff        )
              Dannts b\rrlurn
                       \ r )
                          v.                                        )         1:19-cv-01754
                                                                    )         Judge John J. Tharp, Jr.
                                                                              **istate Judge Jeftey T- Girbert
                          Defendant                                 I
            pf  enOoloransles                            coMpLArNr
               0nr6'o&I.6;c;f


0n flCIpch AgaqT [weo wtldch,erbyoDTP.DkecM*d*y ,
                   q&q- ryrrrrrg rny nqns n\Y l,Wqfts- Y.;I{YV up 5\,1$0^d0d
+n+na ,nltruo* .
iy, offio,  +han   CIbleO f  Thhl-C\d   seo*ru\n mV vc\n\cu    tn,ns rnm'u {lnorl                                 f
                                                           pUtco CqJ- t^'l|,Uu'e
 0r,,rrr0\uul-.0f+r 5p-urdflrqq mr/ vohtdc hc'l&'n Cg$lo
 ,nr'ffi['* dot*rd ,*M                                 ond rrtfivwd
                                                               '-
                                                                                        rrra    df qairbrhnrz Enurn
  0b nn DrnU \a6[rrdivr                                  rnt'    Vgh\da,"Iu!5 qff06cCt on q lu>,cco
                                            at{grn Drpop
  b"   ord{-a-g a€0\o{3{.ir1 thc,,rEr.09Jer

   n Ic,rIgoi 1rn\holr,rro rz\ecsd .'ndChrpurilhnDlh*
     ^V lhu f0 Dmk um5 crt[ 6 a 6udda^ 05 grorno frcc,rnrbr"n
   $eco,lro
                                                q
   T6fm/JDg,coq hua,brow Tvcs la.rz.dupg
     Cl.ora    *    fh\bdeoodnur$r '.{'n}re bsc*'€ r$                                                   qnr     &ut\
    fre\aTesy0r'rg            Yn
                                          &^*                fifl*
                                           37ll 3D\dhVtvtonnss q'o                              Ag+     3ul

                 rryou need   add,ona*gnHfl,i3l."y-x**,^"":!!:"ll?,",,".,
